 

 

1 USDC SDNY i

DOCUMENT ui

UNITED STATES DISTRICT COURT ELECTRONICALLY FILE FILED |
t

SOUTHERN DISTRICT OF NEW YORK

|

i

 

TP DOC eee ereggeereeneerern eee
DANE PPD: DEC 78 2019 |
CVI INVESTMENTS, INC., ; 1 Seo

 

1
1
1
'
i
1
1
1
t
'
J
1
t
'
J
t
1
t
i
1
1
1
1
4
1
1
f
1
1
'
i
1
I
4
1
1
1
t
1
‘
ota 20g

 

 

 

Plaintiff,
: MEMORANDUM DECISION
-against- : AND ORDER
STEVEN M. MARIANO, : 19 Civ. 2960 (GBD) (SDA)
Defendant.

GEORGE B. DANIELS, United States District Judge:
Plaintiff CVI Investments, Inc. (“CVI”) brings this action against Defendant Steven M.

Mariano, asserting claims of fraudulent inducement, fraud, and tortious interference in connection

 

with a private investment in public equity (“PIPE”) transaction. (Compl., ECF No. 1.) Mariano
moves to dismiss CVI’s complaint for failure to state a claim pursuant to Federal Rule of Civil
Procedure 12(b)(6). (Def. Steven M. Mariano’s Notice of Mot. to Dismiss Compl., ECF No. 13.)
Mariano’s motion to dismiss is DENIED as to the fraudulent inducement and tortious interference
claims, but GRANTED as to the fraud claim.
I. FACTUAL BACKGROUND
This action is related to Hudson Bay Master Fund Ltd. v. Mariano, No. 16 Civ. 2767 (GBD)

(the “Hudson Bay Action”), and CVI Investments, Inc. v. Patriot National, Inc., No. 16 Civ. 2787

 

(GBD) (the “Patriot Action”), both of which involve the same underlying PIPE transaction at issue
here.! Mariano is the former Chairman of the Board of Directors and Chief Executive Officer of
non-party Patriot National, Inc. (“Patriot”). (Compl. § 1.) CVI and non-party Hudson Bay Master

Fund Ltd. (“Hudson Bay”) are two of three investment funds that invested in Patriot shares through

 

' Citations to “Hudson Bay” refer to documents filed in the Hudson Bay Action. Citations to “Patriot” refer
to documents filed in the Patriot Action.

 
the PIPE transaction, pursuant to the same Securities Purchase Agreement (the “SPA”). (See id. §
57; Def. Steven M. Mariano’s Mem. of Law in Supp. of Mot. to Dismiss Compl. (“Def.’s Mem.”),
Ex. 1 (“SPA”), ECF No. 14-1.)

A. The Pipe Transaction and Related Agreements.

CVI entered into the SPA with Mariano and Patriot on December 13, 2015, agreeing to
invest $22.5 million in Patriot in exchange for restricted, unregistered shares of Patriot’s stock, as
well as two series of warrants—the Series A and Series B warrants—to purchase additional shares
at a later date. (Compl. §§ 2, 57.) Under the deal, Mariano received $13.5 million of CVI’s
investment. (/d. §{ 2, 58.) The SPA included a merger clause, stating that the SPA and other
transaction documents “supersede all other prior oral or written agreements between [CVI],
[Mariano], [and Patriot] and “contain the entire understanding of the parties” with respect to the
matters covered in the SPA. (SPA § 9(e).) The SPA also included a non-reliance clause, providing
that CVI “has, in connection with [its] decision to purchase Securities, not relied upon any
representations or other information (whether oral or written) other than as set forth in the
representations and warranties of [Patriot] and [Mariano] contained herein and the information
disclosed in the SEC Documents.” (SPA § 2(e).)

Patriot’s stock price dropped after the SPA was publicly announced, prompting Mariano
to renegotiate the SPA with CVI. (Compl. § 3.) As a result, on December 23, 2015, the parties
entered into a Rescission and Exchange Agreement (the “REA”) that rescinded CVI’s purchase of
restricted stock from Patriot but maintained its purchase of restricted stock from Mariano,
permitting Mariano to keep the $13.5 million that CVI had paid him in connection with the original
investment. Ud. 9 4; Def.’s Mem., Ex. 2 (“REA”), ECF No. 14-2.) Section 8(f) of the REA stated

that the REA “supersede[s] all other prior oral or written agreements among [CVI], [Patriot], their

 

 
affiliates and persons acting on their behalf with respect to the matters discussed herein and
therein.” (REA § 8(f).)

The REA amended the terms of the original warrants issued by Patriot. Specifically, the
new Series A warrant entitled CVI to purchase more shares at a lower price than the original Series
A warrant. (Compl. §§ 61, 81.) The new Series B warrant, like the original Series B warrant,
allowed CVI to purchase a certain number of additional shares at a nominal exercise price of $0.01
per share if Patriot’s stock price declined during a specified period. (See id. J] 62, 82.) However,
it extended the pricing period for calculating how many additional shares CVI could claim for that
nominal exercise price. (See id.)

Mariano and Patriot also executed separate agreements that required Mariano to deliver
certain shares to Patriot in connection with the SPA and REA. When executing the SPA, Mariano
and Patriot entered into a Stock Back-to-Back Agreement, which provided that Mariano would
contribute sixty percent of any shares that Patriot issued pursuant to the original warrants. (/d. §
59.) When the SPA was amended by the REA, they executed an Amended and Restated Stock
Back-to-Back Agreement, which required Mariano to provide Patriot with 100 percent, as opposed
to sixty percent, of any shares issued pursuant to the new warrants. Ud. § 6.)

B. CVI’s Exercise of the Warrants and Suits Against Patriot and Mariano

On April 5, 2016, CVI submitted an exercise notice under the new Series B warrant for
250,000 shares. (/d. { 172.) In response, Patriot’s counsel sent CVI a letter stating that Patriot
would not honor the exercise notice at that time, due to a purported investigation into the
transaction by the Financial Industry Regulatory Authority. Ud. §§ 173, 175.) CVI commenced

the Patriot Action on April 14, 2016, suing Patriot for breach of contract. (id. 4 176.) On August

 
1, 2016, CVI submitted an additional exercise notice to Patriot, this time under the new Series A
warrant for 100,000 shares. (/d. § 181.) Patriot again refused to honor the warrant. (/d. ¥ 182.)

CVI commenced this action on April 3, 2019, asserting claims against Mariano for fraud,
fraudulent inducement, and tortious interference. (/d. J§ 203-41.) According to CVI, Mariano
committed fraud and fraudulently induced CVI to invest in the PIPE transaction by making
misrepresentations and omissions about (1) Patriot’s precarious financial condition, (2) Mariano’s
failure to reserve sufficient unencumbered shares of Patriot stock, and (3) Mariano’s intent not to
deliver the shares to Patriot upon CVI’s exercise of the warrants. (/d. {| 203-31.) CVI bases its
fraud and fraudulent inducement claims on statements that Mariano allegedly made in Patriot’s
filings with the SEC, the Amended and Restated Stock Back-to-Back Agreement, and direct
communications with CVI. (See id. §§ 1, 93-98.) The complaint further alleges that Mariano
tortiously interfered with Patriot’s obligations under the new warrants by not delivering shares to
Patriot as required under the Amended and Restated Stock Back-to-Back Agreement, which in
turn prevented Patriot from delivering those shares to CVI pursuant to the warrants. (/d. § 235.)

C. This Court’s Previous Rulings.

Two of this Court’s previous rulings are relevant here: (1) its February 14, 2018 decision
in the Hudson Bay Action on Hudson Bay’s motion to dismiss counterclaims filed by Mariano
(the “February 2018 Decision”), (February 2018 Decision, Hudson Bay, ECF No. 291), and (2) its
March 28, 2019 decision in both the Hudson Bay Action and the Patriot Action on the parties’
cross-motions for summary judgment (the “March 2019 Decision”), (March 2019 Decision,
Hudson Bay, ECF No. 334; March 2019 Decision, Patriot Action, ECF No. 201).

In its February 2018 Decision, this Court dismissed Mariano’s fraudulent inducement

counterclaim against Hudson Bay as duplicative of his breach of contract counterclaim. (February

 

 
2018 Decision, Hudson Bay, at 14-15.) Mariano asserted that Hudson Bay fraudulently induced
Mariano to enter the SPA and REA by failing to disclose its intention to borrow Patriot shares
before the SPA was executed, and to short-sell such shares as soon as the SPA was announced.
(id. at 14.) Mariano further alleged that Hudson Bay then breached the relevant agreements by
engaging in such borrowing and short-selling activities. (/d. at 10-11.) Accepting all allegations
as true, as is required on a 12(b)(6) motion to dismiss, this Court found that Mariano sufficiently
alleged a breach of contract counterclaim against Hudson Bay. (/d. at 12.) However, it dismissed
Mariano’s fraudulent inducement counterclaim on the basis that it stems directly from his breach
of contract counterclaim. (/d. at 14-15.)

Subsequently, in its March 2019 Decision, this Court granted CVI’s and Hudson Bay’s
motions for summary judgment on their breach of contract claims against Patriot, denied Patriot’s
motion for summary judgment on its breach of contract claims against CVI and Hudson Bay, and
denied Hudson Bay’s and Mariano’s cross-motions for summary judgment on Hudson Bay’s
tortious interference claim against Mariano. (March 2019 Decision, Hudson Bay, at 2-3; March
2019 Decision, Patriot, at 2-3.) With respect to the breach of contract claims, this Court found,
inter alia, that CVI and Hudson Bay did not breach their non-disclosure agreements with Patriot
(the “NDAs”) because the NDAs was superseded by the SPA pursuant to the SPA’s merger clause.
(March 2019 Decision, Hudson Bay, at 14-16; March 2019 Decision, Patriot, at 14-16.) As to
Hudson Bay’s tortious interference claim—alleging that Mariano tortiously interfered with
Hudson Bay’s rights under the new warrants by failing to deliver his shares to Patriot upon Hudson

Bay’s exercise of its warrants—this Court denied both parties’ motions, finding a genuine issue of

 

 
material fact as to the basis for Patriot’s decision not to honor the warrants. (March 2019 Decision,
Hudson Bay, at 38; March 2019 Decision, Patriot, at 38.)
Wl. LEGAL STANDARDS
A. Rule 12(b)(6) Failure to State a Claim.

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.”” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The plaintiff
must demonstrate “more than a sheer possibility that a defendant has acted unlawfully”; stating a
facially plausible claim requires the plaintiff to plead facts that enable the court “to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” /d. (citation omitted).
The factual allegations pled must therefore “be enough to raise a right to relief above the
speculative level.” Twombly, 550 U.S. at 555 (citation omitted).’

A district court must first review a plaintiffs complaint to identify allegations that,
“because they are no more than conclusions, are not entitled to the assumption of truth.” Jgbal,
556 U.S. at 679. The court then considers whether the plaintiffs remaining well-pleaded factual
allegations, assumed to be true, “plausibly give rise to an entitlement to relief.” Jd; see also
Targum vy. Citrin Cooperman & Co., LLP, No. 12 Civ. 6909 (SAS), 2013 WL 6087400, at *3
(S.D.N.Y. Nov. 19, 2013). In deciding the 12(b)(6) motion, the court must also draw all reasonable
inferences in the non-moving party’s favor. See N.J. Carpenters Health Fund v. Royal Bank of

Scot. Grp., PLC, 709 F.3d 109, 119-20 (2d Cir. 2013).

 

“In deciding a motion to dismiss under Rule 12(b)(6), the court may refer ‘to documents attached to the
complaint as an exhibit or incorporated in it by reference, to matters of which judicial notice may be taken,
or to documents either in plaintiffs’ possession or of which plaintiffs had knowledge and relied on in
bringing suit.”” Fishbein v. Miranda, 670 F. Supp. 2d 264, 271 (S.D.N.Y. 2009) (quoting Brass v. Am.
Film Tech., Inc., 987 F.2d 142, 150 (2d Cir. 1993)).

6

 

 
B. Rule 9(b) Heightened Pleading Standard.

In addition to meeting the requirements of Rule 12(b)(6), a plaintiff alleging fraud must
also satisfy the heightened pleading standard of Federal Rule of Civil Procedure 9(b), which
requires such a party to “state with particularity the circumstances constituting fraud.” Fed. R.
Civ. P. 9(b). To meet this standard, “a complaint must ‘(1) specify the statements that the plaintiff
contends were fraudulent, (2) identify the speaker, (3) state where and when the statements were
made, and (4) explain why the statements were fraudulent.’” Wood ex rel. U.S. v. Applied
Research Assocs., Inc., 328 Fed. Appx. 744, 747 (2d Cir. 2009) (quoting Shields v. Citytrust
Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994)). In other words, a plaintiff alleging a cause of
action sounding in fraud must set forth with sufficient particularity the “who, what, when, where[,]
and how of the alleged fraud.” U.S. ex rel. Kester v. Novartis Pharm. Corp., 23 F. Supp. 3d 242,
252 (S.D.N.Y. 2014) (citation omitted).

IW, CVISUFFICIENTLY ALLEGES A FRAUDULENT INDUCEMENT CLAIM

A plaintiff asserting a claim for fraudulent inducement must allege that “(1) the defendant
made a material false representation, (2) the defendant intended to defraud the plaintiff thereby,
(3) the plaintiff reasonably relied upon the representation, and (4) the plaintiff suffered damage as
a result of such reliance.” Wall v. CSX Transp., Inc., 471 F.3d 410, 415-16 (2d Cir. 2006) (quoting
Bridgestone/Firestone, Inc. v. Recovery Credit Servs., Inc., 98 F.3d 13, 19 (2d Cir. 1996)).

A. The SPA’s and REA’s Non-Reliance and Merger Clauses Do Not Bar CVI’s
Fraudulent Inducement Claim.

Mariano moves to dismiss CVI’s fraudulent inducement claim, arguing, inter alia, that it
is based on pre-transaction representations and is therefore barred by the SPA and REA, this
Court’s March 2019 Decision, and the Second Circuit’s decision in ATS Communications, Inc. vy.

Shaar Fund, Ltd., 493 F.3d 87 (2d Cir. 2007). (Def’s Mem. at 1-5.) In particular, Mariano points

 

 

 
to the SPA’s non-reliance clause, (id. at 2), as well as the ATS/ decision in which the Second
Circuit held that a “plaintiff cannot establish reasonable reliance on [a] misrepresentation” where
the plaintiff “is a sophisticated investor and an integrated agreement between the parties does not
include the misrepresentation at issue,” (id. at 3 (quoting ATS/, 493 F.3d at 105)). Mariano also
refers to the SPA’s and REA’s merger clauses and this Court’s March 2019 Decision, which held
that Patriot could not maintain a claim against CVI or Hudson Bay for breach of the NDAs because
the NDAs, like all other prior agreements, were superseded by the SPA pursuant to the SPA’s
merger clause. (/d. at 2~3.) According to Mariano, these provisions in the SPA and REA, this
Court’s interpretation of the merger clause in its March 2019 Decision, and the ATS/ decision bar
any fraud claims based on representations that Mariano made prior to the execution of the SPA;
rather, the SPA contains the exclusive grounds upon which he may be liable. (/d. at 3.)

Contrary to Mariano’s assertions, CVI sufficiently alleges a fraudulent inducement claim
that is not barred by the agreements, this Court’s previous rulings, nor Second Circuit precedent.

As an initial matter, the SPA’s non-reliance clause expressly carves out an exception for
SEC filings, which, according to CVI, contain some of the misrepresentations and omissions that
form the basis of its fraudulent inducement claim. The clause provides, in pertinent part, that CVI
“has, in connection with [its] decision to purchase Securities, not relied upon any representations
or other information (whether oral or written) other than as set forth in the representations and
warranties of [Patriot] and [Mariano] contained herein and the information disclosed in the SEC
Documents.” (SPA § 2(e); REA § 2(a)(ix) (amending SPA’s non-reliance clause).) As such,
Mariano’s reliance on the Second Circuit’s decision in ATS/ is misplaced, because the agreement

there carved out no comparable exception, and instead stated that “[t]here are no restrictions,

 

 

 

 
promises, warranties, or undertakings, other than those set forth or referred to herein.” ATS/, 493
F.3d at 95.

The SPA’s and REA’s merger clauses similarly do not preclude CVJ from asserting its
fraudulent inducement claim against Mariano. Section 9(e) of the SPA states that the SPA and
other transactions documents “supersede all other prior oral or written agreements between [CVI],
[Mariano], [and Patriot]” and “contain the entire understanding of the parties” with respect to the
matters covered in the SPA. (SPA § 9(e) (emphasis added).) Section 8(f) of the REA states that
the REA “supersede[s] all other prior oral or written agreements among [CVI], [Patriot], their
affiliates and persons acting on their behalf with respect to the matters discussed herein and
therein.” (SPA § 8(f) (emphasis added).) As CVI correctly notes, the SEC filings that form the
basis of its fraudulent inducement claim are not “prior oral or written agreements” barred by these
merger clauses. (Pl. CVI Investment, Inc.’s Opp’n to Def. Steven M. Mariano’s Mot. to Dismiss
the Compl. (“Pl.’s Opp’n”), ECF No. 23, at 14.) Indeed, the SEC filings are not agreements at all.
In contrast, the NDAs at issue in this Court’s March 2019 Decision were agreements executed two
weeks before the SPA, and were therefore superseded pursuant to the SPA’s merger clause.

B. CVI’s Fraudulent Inducement Claim Is Based on Misrepresentations Extraneous to
the SPA and REA.

Mariano also argues that CVI fails to allege misrepresentations that are extraneous to the
SPA and REA. (Def.’s Mem. at 3-5.) He points to this Court’s February 2018 Decision in which
this Court dismissed Mariano’s fraudulent inducement claim against Hudson Bay as duplicative
of his breach of contract claim. Mariano contends that “[t]o be consistent, CVI[I]’s fraud claims
deserve the same fate,” given that all of Mariano’s alleged misrepresentations are “expressly

addressed by” or “explicitly contained in” the SPA and REA. (/d. at 4.)

 

 
Mariano’s arguments are without merit. In this Court’s February 2018 Decision, Mariano’s
fraudulent inducement claim against Hudson Bay was dismissed because it was a re-styling of his
breach of contract claim. Mariano based his fraudulent inducement claim on Hudson Bay’s alleged
failures to disclose (1) its “then-present intention to begin borrowing Patriot shares immediately
upon signing [its] NDA[]”; (2) that it “had borrowed millions of shares of Patriot stock in violation
of the NDA[]”; and (3) “information regarding [its] own conduct in contributing to the stock’s
decline.” (Mem. of Law in Opp’n to Pls.’ Mot. to Dismiss Patriot National’s Countercls., Hudson
Bay Action, ECF No. 162, at 17.) Because these alleged misrepresentations and omissions were
expressly addressed by the agreements and related transaction documents, and stemmed directly
from his breach of contract claim, Mariano’s fraudulent inducement claim was dismissed as
duplicative.

Here, CVI asserts no breach of contract claim against Mariano because, as CVI argues,
Mariano “did not make false representations or breach obligations he owed to CVI{] in the SPA or
other transaction documents.” (Pl.’s Opp’n at 11.) Rather than basing its fraudulent inducement
claim on any representations that Mariano made in the SPA or REA, CVI’s claim arises from
alleged misrepresentations and omissions that are extraneous to the contact, including those that
Mariano allegedly made in SEC filings. Accordingly, the February 2018 Decision does not bar
CVI’s claim here.

Drawing all inferences in CVI’s favor, the complaint sufficiently alleges that Patriot’s SEC
filings—which Mariano, as an officer of Patriot, either signed or authorized—included false and
misleading statements about Patriot’s financial performance and outlook, and that such statements

induced CVI to invest in the PIPE transaction. (See Compl. §§ 131-56.)

10

 

 

 

 

 
IV. CVPS FRAUD CLAIM IS DUPLICATIVE OF
ITS FRAUDULENT INDUCEMENT CLAIM

CVI also asserts a separate claim for fraud. To state a claim for fraud that is distinct from
its claim for fraudulent inducement, CVI must allege some false representation other than those
that allegedly induced CVI into entering the SPA and REA in the first place. The complaint,
however, is devoid of allegations of any fraud committed once the parties executed the agreements.
Indeed, CVI conceded at oral argument that its fraud and fraudulent inducement claims “overlap,”
(Tr. of Oral Arg. dated Aug. 7, 2019 at 14:14—18), that the fraud claim “may not be separate from
fraudulent inducement [and] may just be fraudulent inducement,” (id. at 16:4—6), and that there is
no way “to articulate the separate .. . fraud claim, other than [what CVI] relied upon . . . by entering
into the agreement[s},” (id. at 18:11-14). Because CVI cannot allege a different set of facts or
legal theories giving rise to a separate fraud claim from those giving rise to its fraudulent
inducement claim, its fraud claim is dismissed as duplicative.

Vv. THE MARCH 2019 DECISION IS DISPOSITIVE OF
CVV’S TORTIOUS INTERFERENCE CLAIM

As to CVI’s tortious interference claim, this Court’s March 2019 Decision in the Hudson
Bay Action is dispositive, given that (1) this action concerns that same PIPE transaction at issue
in the Hudson Bay Action; (2) CVI, similar to Hudson Bay, was an investor in that transaction; (3)
CVI, like Hudson Bay, was a party to the same SPA and a similar REA; and (4) CVI’s tortious
interference claim here is based on the same legal theories as Hudson Bay’s claim in the Hudson
Bay Action. Accordingly, consistent with this Court’s previous finding that a genuine issue of
material facts exists as to the basis for Patriot’s decision not to honor the new warrants, Mariano’s

motion to dismiss CVI’s tortious interference claim is denied.

11

 

 

 
VI. CONCLUSION
Mariano’s motion to dismiss, (ECF No. 13), is DENIED as to CVI’s fraudulent inducement
and tortious interferences claims and GRANTED as to CVI’s fraud claim. The Clerk of Court is

directed to close the motion accordingly.

Dated: New York, New York
December 20, 2019

SQ.ORDERED. |

GHOR B. DANIELS
ited States District Judge

 

12

 
